Case: 1:20-cv-0609@sHacument #: 1-31 Filed: 10/08/20 Page 1 of 1 Pagedbn#:148
AB8861256

SUSANA A. MENDOZA | | |
COMPTROLLER —- STATE OF ILLINOIS

ERVIN RAYMOND N

Agency ® HEALTHCARE & FAMILY SERVICES
331 SPRINGSIDE LN Warrant Number AXXXXXXXX
BUFFALO GROVE IL 60089-1650 Garenat Amicast «4,010.00

Warrant Date 05-02-2019

KEEKKEEEE A Voucher Number PV478904621717

Vendor Number

 

Payment Description: CHILD SUPPORT COMMERCIAL REFUND VOUCHER
PLEASE DISREGARD THE PHONE NUMBER ON THE WARRANT
REFER ALL INQUIRES TO 1-800-447-4278

 

Invoice Number Customer ID

Net Amount
4310.40

 

 

 

 

 

 

 

 

 

DO YOU NEED HELP OR HAVE QUESTIONS ABOUT THIS PAYMENT?
For questions regarding this payment, please contact the Vouchering Agency at the number listed below:

HEALTHCARE & FAMILY SERVICES 217-782-5565

Payment of interest may be available if the State fails to comply -_
with the Illinois Prompt Payment Act (30 ILCS 540/1). NO
www.illinoiscomptroller.gov/contact Aas
—!
NO
NO
©
nh
a
AB8861256 DRAWN BY SUSANA A. MENDOZA | COMPTROLLER 70-2186
REFER TO THIS NUMBER ON THE TREASURER OF THE STATE OF ILLINOIS |, aa
PAY THIS AMOUNT: Foun Thousand Three Hundred Tentseeeseeenaaaeennssss 40/100 $+ +#4444*4310.40

VOID AFTER TWELVE MONTHS
DATE ISSUED: 05-02-2019
XO, THe GnER fF. ERVIN RAYMOND N AB8861256

331 SPRINGSIDE LN
BUFFALO GROVE IL 60089-1650

by * 2
 Y/ y .
COUNTERSIGYED ANQ REGISTERED GRANTED, DRAWN AND RECORDED “Sees
. y This document has a colored background
and contains an artificial watermark on ’ A
the reverse side, \ Ly = ° anhege

Michael! Frerichs, Treasurer, e of Iilinois Susana A. Mendoza, Comptroller, State of Ilinois

  

wmO.eO7 Lec SBEE WARE’ eSE
